     Case 2:90-cv-00520-KJM-DB Document 6980 Filed 12/11/20 Page 1 of 12


 1   XAVIER BECERRA, State Bar No. 118517                  PAUL B. MELLO, State Bar No. 179755
     Attorney General of California                        LISA M. POOLEY, State Bar No. 168737
 2   MONICA N. ANDERSON, State Bar No. 182970              SAMANTHA D. WOLFF, State Bar No. 240280
     Senior Assistant Attorney General                     LAUREL E. O’CONNOR, State Bar No. 305478
 3   ADRIANO HRVATIN, State Bar No. 220909                 HANSON BRIDGETT LLP
     Supervising Deputy Attorney General                     1676 N. California Boulevard, Suite 620
 4   ELISE OWENS THORN, State Bar No. 145931                 Walnut Creek, CA 94596
     KYLE A. LEWIS, State Bar No. 201041                      Telephone: (925) 746-8460
 5   LUCAS HENNES, State Bar No. 278361                       Fax: (925) 746-8490
     NAMRATA KOTWANI, State Bar No. 308741                    E-mail: PMello@hansonbridgett.com
 6   Deputy Attorneys General                              Attorneys for Defendants
      1300 I Street, Suite 125
 7    P.O. Box 944255                                      ROMAN M. SILBERFELD, State Bar No. 62783
      Sacramento, CA 94244-2550                            GLENN A. DANAS, State Bar No. 270317
 8    Telephone: (916) 210-7318                            ROBINS KAPLAN LLP
      Fax: (916) 324-5205                                    2049 Century Park East, Suite 3400
 9    E-mail: Elise.Thorn@doj.ca.gov                         Los Angeles, CA 90067-3208
     Attorneys for Defendants                                Telephone: (310) 552-0130
10                                                           Fax: (310) 229-5800
                                                             E-mail: RSilberfeld@RobinsKaplan.com
11                                                         Special Counsel for Defendants

12
                              IN THE UNITED STATES DISTRICT COURT
13
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
14
                                        SACRAMENTO DIVISION
15

16

17
     RALPH COLEMAN, et al.,                             2:90-cv-00520 KJM-DB (PC)
18
                                           Plaintiffs, JOINT REPORT IN RESPONSE TO
19                                                     DECEMBER 3, 2020 ORDER
                    v.
20
21   GAVIN NEWSOM, et al.,
22                                       Defendants.
23

24         On December 3, 2020, the Court ordered the parties to file a joint report addressing three
25   issues relative to Defendant California Department of Corrections and Rehabilitation’s (CDCR)
26   reporting of suicides in 2015 and 2016 within its institutions. (ECF No. 6973 at 11-12.) The
27   parties address the Court’s order in separate statements.
28

                                           Joint Report in Resp. Dec. 3,2020 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6980 Filed 12/11/20 Page 2 of 12


 1                                    DEFENDANTS’ STATEMENT

 2         In 2015, the Special Master asked CDCR to prepare to assume responsibility for preparing

 3   and publishing annual suicide reports that had been completed in years past by the Special

 4   Master. Between May 2016 and November 2017, the Suicide Prevention Management

 5   Workgroup, with input from Plaintiffs, developed an annual suicide report template and the

 6   Special Master signaled that CDCR may, in the near future, assume reporting on annual suicides.

 7   (ECF No. 5779 at 20, 143-44, and 147.) The template was developed in 2017, but the Special

 8   Master has yet to formally recommend that CDCR assume responsibility for the reports.1

 9   Nonetheless, to avoid further delay, CDCR moved forward on its own initiative to complete

10   annual reports for both 2015 and 2016. No other state correctional system has produced reports

11   on suicide of comparable depth, scope, and rigor as CDCR.

12         At the Special Master’s urging, CDCR agreed to include “foreseeable” and “preventable”

13   determinations in its individual suicide reviews and annual suicide reports for 2015 and 2016,

14   notwithstanding longstanding objections to the “foreseeable” and “preventable” definitions used

15   in the Special Master’s reports. The definitions underlying these determinations in the 2015 and

16   2016 annual reports are virtually identical to the definitions used in the Special Master’s reports.

17   CDCR also included a footnote in both the 2015 and 2016 reports that does nothing more than

18   state the obvious—that the Special Master’s “foreseeable” and “preventable” determinations

19   depart from the normal legal standards for foreseeability, preventability, and the Eighth

20   Amendment. As its numerous reports and other measures demonstrate, CDCR goes to

21   tremendous lengths to provide constitutionally adequate care, including by developing a robust

22   prison suicide prevention program.

23   I.    ISSUE 1: DEFENDANTS USED THE SAME FORESEEABLE AND PREVENTABLE
           DEFINITIONS TO EVALUATE SUICIDES AS THOSE APPROVED BY THE COURT.
24
            1.         Defendants began drafting the 2015 Annual Suicide Report in 2016. (Weber
25
     Decl. ¶ 2, Ex. 1.) Over the past four years, Defendants have worked under the Special Master’s
26
27          1
               Hours before this joint statement was due, the Special Master sent a draft report to the
     parties, indicating that the Special Master has re-assumed responsibility for drafting suicide
28   reports covering calendar years 2016-2019.
                                                       1
                                                 Defs.’ Resp. Nov. 19, 2020 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6980 Filed 12/11/20 Page 3 of 12


 1   guidance to produce outlines and drafts of the report, including various drafts of the section

 2   pertaining to “foreseeability” and “preventability,” and this year CDCR published final versions

 3   of the 2015 and 2016 reports. (ECF No. 6973 at 11.) The final reports analyzed the 2015 and

 4   2016 suicides using the same definitions of “foreseeability” and “preventability” used by the

 5   Special Master’s experts when they drafted annual suicide reports. During the individual suicide

 6   case reviews in 2015 and 2016, CDCR applied streamlined versions of the Special Master’s

 7   definitions when making initial foreseeability and preventability determinations. The definitions

 8   used in 2015 and 2016 were distilled from longer definitions previously adopted by the Special

 9   Master’s experts. CDCR revised the Special Master’s definitions to remove examples under the

10   definitions but did not substantively change the terms’ actual definitions. The revised definitions

11   were adopted following a meeting with the Special Master’s experts on July 9, 2015, and applied

12   in all Suicide Case Reviews from 2015 through early 2017, which the Special Master’s experts

13   attended. (Weber Decl. at 3 and 5.) The definitions were shortened to facilitate discussion of the

14   foreseeability and preventability of a suicide. Several months after adopting the revised

15   definitions, CDCR sought to further clarify the revised definitions with the Special Master.

16   CDCR met with the Special Master on December 9, 2015, however, no further revisions were

17   made. (Weber Decl. ¶ 4.)

18         Although CDCR used slightly truncated definitions to analyze suicides as foreseeable or

19   preventable during the individual case reviews in 2015 and 2016, to address concerns raised by

20   the Special Master and Plaintiffs that the definitions were not perfectly aligned, CDCR re-
21   reviewed any case that was not already determined to be both foreseeable and preventable using

22   the Special Master’s definitions. Plaintiffs and the Special Master agreed with this approach.

23   (Weber Decl. ¶ 2, Ex. 1.) CDCR reviewed any cases that met those criteria that occurred in 2015.

24   (2015 Report at 41.) The re-review under the Special Master’s definition resulted in one change

25   out of the twelve cases reviewed from not foreseeable to foreseeable. (2015 Report at 42.) All

26   other foreseeability and preventability determinations remained the same.
27

28
                                                      2
                                                 Defs.’ Resp. Nov. 19, 2020 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6980 Filed 12/11/20 Page 4 of 12


 1   II.   ISSUE 2: BECAUSE THE DEFINITIONS ARE SUBSTANTIALLY SIMILAR, TO THE
           LIMITED EXTENT THAT THERE ARE ANY DIFFERENCES, THEY DO NOT AFFECT THE
 2         COURT’S REVIEW OF THE STATUS OF REMEDIATION.

 3         The Court’s question appears to assume differences between the sets of definitions used

 4   that might affect the Court’s review of the status of remediation. However, because the

 5   definitions are substantially similar, there are no differences that would affect the Court’s review.

 6   III. ISSUE 3: THE FOOTNOTES REFERENCED IN THE 2015 AND 2016 SUICIDE REPORTS
          SERVE ONLY TO DISTINGUISH THE SPECIAL MASTER’S DEFINITIONS FROM THEIR
 7        USE IN OTHER LEGAL CONTEXTS.

 8         CDCR’s reports include a description of the context for the application of the

 9   “foreseeability” and “preventability” determinations because the terms are used in a clinical and

10   medical context, not as an admission of causation in cases involving individual inmates. The

11   inclusion of this context for the definitions does not detract from the usefulness of the

12   determinations as part of the suicide prevention remedy. But such terms are not applied by other

13   major health systems (correctional or otherwise) and they mean different things when applied in

14   the context of individual litigation where a litigant is obligated to meet his or her evidentiary

15   burden. The footnotes at issue in the 2015 and 2016 reports are consistent with existing policies

16   and processes, and serve to distinguish the Special Master’s “foreseeability” and “preventability”

17   definitions from these terms as defined in separate legal contexts. The Court’s prior orders do not

18   prohibit CDCR, when engaging in its own internal processes and annual reporting, from including

19   the footnote in its reports.

20         As part of the remedy in this case to improve CDCR’s suicide response and prevention

21   practices and achieve a constitutionally compliant mental health services delivery system,

22   Defendants have developed a series of suicide-related policies. The policies evaluate a number of

23   descriptors for compliance measurement and improvement, including “foreseeability” and

24   “preventability.” The footnotes at issue do not alter foreseeability and preventability

25   determinations, which are made at the end of the suicide review process and any quality

26   improvement plan resulting from the review.

27          Significantly, the Suicide Case Review Committee’s foreseeability and preventability

28   determinations were not part of CDCR’s assessment of whether CDCR’s suicide prevention
                                                       3
                                                 Defs.’ Resp. Nov. 19, 2020 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6980 Filed 12/11/20 Page 5 of 12


 1   policies were followed or were part of the quality improvement process that addresses any policy

 2   violations. Before CDCR made findings of foreseeability or preventability, CDCR first fully

 3   investigated the suicide, determined whether policy was followed, and issued corrective action in

 4   situations where policy was found to have been violated. The Suicide Case Review findings and

 5   conclusions, coupled with the Quality Improvement Plan, provide the necessary information to

 6   signal whether CDCR is compliant with its suicide prevention program and policies, whether

 7   inadequacies remain, and to what degree those inadequacies contributed to an inmate’s death.

 8   (See Program Guide, Chapter 10, ECF No. 5864-1 at 190-195.) The foreseeability and

 9   preventability determinations do not inform the corrective action process or lend themselves to

10   quality improvement. Instead, identifying, reporting, and correcting any inadequacies is done

11   before any foreseeability and preventability determinations.    Any difference in the definitions

12   used to determine foreseeability and preventability also does not impact the Court’s ability to

13   review the current status of remediation of any inadequacies because those definitions are not part

14   of the identification and assessment of any noncompliance with policy that contributed to a death.

15   According to Mr. Hayes, the best methodology for determining whether CDCR has fully

16   implemented its suicide prevention program is to (1) assess suicide prevention practices within

17   each CDCR prison, and (2) review each inmate suicide in relation to practices in the prison and

18   determine its degree of preventability. (ECF Nos. 5864-1.) Mr. Hayes measures the adequacy of

19   CDCR’s suicide prevention program by determining the degree of preventability it affords. (Id.)

20   He monitors whether Defendants are compliant with their robust suicide prevention policies and
21   practices and, like the suicide review process, recommends corrective action plans to remediate

22   any deficiencies. (Id.) In sum, the foreseeability and preventability labels have long been

23   separate from the fundamental work done to review suicides, identify any inadequacies in

24   compliance with procedures and protocols, and develop a quality improvement plan to address

25   them.   Indeed, suicide reviews have been part of CDCR’s quality improvement process separate

26   from the Special Master’s reporting and foreseeability and preventability determinations, a
27   process that continues even though those determinations occurred between 2015 and 2017.

28   (Weber Decl. ¶ 5.)
                                                      4
                                                Defs.’ Resp. Nov. 19, 2020 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6980 Filed 12/11/20 Page 6 of 12


 1         This practice is consistent with well-established practices in the community. The medical

 2   community, for example, has abandoned foreseeability and preventability determinations to

 3   assess the need or status of corrective action. The community standard for health care systems’

 4   mortality reviews has moved away from a focus on preventability to a focus on quality

 5   improvement, which is consistent with the Defendants’ goals as they relate to suicide prevention.

 6   For example, the California Correctional Health Care System posted a report on mortality

 7   reviews, Mortality Review Policy and Practice Report, that shows an industry-wide change in

 8   how to approach death reviews. https://cchcs.ca.gov/wp-

 9   content/uploads/sites/60/UCSF/Mortality-Review-Report.pdf. The study shows a transition

10   across community integrated health care systems from a mortality review classification scheme

11   focused on labelling each death as “preventable / nonpreventable” to one that classifies each

12   death as “expected / unexpected” (or “anticipated / unanticipated”). For example, the study notes

13   that the reviewers in the Mayo Clinic system determine whether a death is anticipated with no

14   opportunities for improvement, anticipated with opportunities for improvement, or unanticipated

15   with opportunities for improvement. The study notes that the move away from “preventability”

16   reflects a growing awareness that preventability labels are distinct from quality improvement.

17   (Id. at 5-6.) CDCR’s approach to mortality reviews is informed by and consistent with changes in

18   protocol implemented by other large health care systems.

19         The footnotes explain the purpose of the determinations and distinguish that purpose from

20   use of the same terms in a legal context to conclusively establish what must be determined by the
21   trier of fact. Defendants agreed to use the Special Master’s definitions in their own reports, but

22   never have agreed to use of the definitions and determinations made under those definitions in all

23   other contexts. These terms have a special meaning in the medical evaluative context and the

24   determinations were made in such a context. The footnotes ensure that the determinations are not

25   used outside of the medical evaluative context to admit civil liability in individual cases. And

26   Defendants have not been ordered to use the foreseeability and preventability in individual
27   suicide reports, or to prepare an annual report. The orders approving the foreseeability and

28   preventability determinations are directed at the Special Master’s reports.
                                                       5
                                                 Defs.’ Resp. Nov. 19, 2020 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6980 Filed 12/11/20 Page 7 of 12


 1                                     PLAINTIFFS’ STATEMENT

 2   I.    KEY SUBSTANTIVE DIFFERENCES BETWEEN DEFINITIONS OF
           FORESEEABILITY AND PREVENTABILITY
 3
            CDCR’s definitions of “foreseeability” and “preventability” are narrower than the court-
 4
     approved definitions. CDCR defines a “foreseeable” suicide as “one which, based upon available
 5
     information reasonably known, is reasonably anticipated based upon the presence of a substantial
 6
     or high risk for a suicide attempt which would require reasonable clinical, custodial, or
 7
     administrative intervention.” Annual Report on Suicides in the CDCR, Jan. 1, 2015 – Dec. 31,
 8
     2015 (“2015 Report”), at 40. The Special Master’s reports define “foreseeable” as “cases in
 9
     which available information about an inmate indicates the presence of substantial or high risk for
10
     suicide, and requires reasonable clinical, custodial, and/or administrative intervention(s).” Id. at
11
     41. Thus, Defendants narrowed the definition of “foreseeable” by (1) tying it to information
12
     “reasonably known” rather than “available” information, and (2) adding an express “reasonably
13
     anticipated” standard that is not included in the definition used by the Special Master.
14
           Similarly, the Special Master’s reports define “preventable” as “cases in which the
15
     likelihood of completed suicide might have been reduced substantially had some additional
16
     information been gathered and/or some additional intervention(s) undertaken, usually as required
17
     by existing policy[.]” Id. at 41. CDCR, by contrast, more narrowly defines “preventable” as “it is
18
     probable that, had some additional information been gathered or some additional interventions
19
     undertaken, as required by existing policy, the suicide would not have occurred.” Id. at 40.
20
     Defendants narrowed the definition of “preventable” by adopting language that (1) would
21
     explicitly require that the suicide would likely not have occurred had additional information been
22
     gathered or additional intervention been undertaken, and (2) limits the types of interventions and
23
     information-gathering considered in the preventability analysis to only those required by existing
24
     policy. Id. at 40-41.
25
     II.   DEFENDANTS’ MODIFICATION OF THE FORESEEABILITY AND
26         PREVENTABILITY DEFINITIONS UNDERMINE REMEDIATION
27          The suicide review foreseeability and preventability definitions have been repeatedly

28   court-ordered, and the determinations have been frequently relied upon in assessing the
                                                       6
                                                 Defs.’ Resp. Nov. 19, 2020 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6980 Filed 12/11/20 Page 8 of 12


 1   constitutionality of Defendants’ suicide prevention program. See, e.g., Order, Mar. 15, 2013,

 2   ECF No. 4394 at 5-10 (overruling Defendants’ objections to use of foreseeability and

 3   preventability determinations in Special Master’s 2011 suicide report, noting that the same

 4   “frivolous” objection was “overruled by this court almost ten years ago”); Report on Suicides in

 5   the First Six Months of 2012, Mar. 13, 2013, ECF No. 4376, at 18 n.35 (citing Order, July 25,

 6   2003, Docket No. 1536); see also Brown v. Plata, 563 U.S. 493, 504 (2011) (citing foreseeability

 7   and preventability statistics in finding Defendants’ suicide prevention practices inadequate).

 8          Defendants’ decision to depart from these well-settled definitions affects the Court’s

 9   ability to review the current status of Defendants’ remediation of their deficient suicide

10   prevention program. It is clear Defendants’ modification of the definitions moved the goalpost

11   that had been in use for years—CDCR’s own reports admit that their watered-down definitions

12   undercount the number of foreseeable or preventable suicides when compared to the Special

13   Master’s. See 2015 Report at 42 (one 2015 suicide that was foreseeable under the court-ordered

14   definition was found not to be foreseeable under CDCR’s); Annual Report of Suicides in the

15   CDCR, Jan. 1, 2016 – Dec. 31, 2016 (“2016 Report”), at 47 (two 2016 suicides that were

16   foreseeable under the court-ordered definition were found not to be foreseeable under CDCR’s).

17   This is yet another example of Defendants’ focus on changing compliance metrics to appear

18   more compliant rather than simply focusing on remedying the constitutional harm and achieving

19   actual compliance. See, e.g., Order, Dec. 17, 2019, ECF No. 6427 (“Dec. 17, 2019 Order”), at

20   44-46. Such tactics fundamentally undermine this Court’s ability to perform an accurate and
21   comprehensive analysis of Defendants’ progress in remedying the constitutional violation over

22   time, because there is no way to compare compliance measures that are not accurate and

23   consistently applied.

24          It is even more problematic that Defendants unilaterally ceased performing any

25   foreseeability and preventability analysis at all in 2017. See Bien Decl. in Support of Pls’

26   Response to July 2, 2020 Order, July 15, 2020, ECF No. 6767, at ¶ 40. Any attempt to analyze
27   Defendants’ progress toward fully implementing the twenty-nine recommendations from the

28   Special Master’s Suicide Prevention Expert and remedying the deficiencies in their suicide
                                                    7
                                                 Defs.’ Resp. Nov. 19, 2020 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6980 Filed 12/11/20 Page 9 of 12


 1   prevention program will be fruitless without the continued use of the foreseeability and

 2   preventability metrics. Those determinations are the most fine-tuned and specific indicator of

 3   whether Defendants have succeeded in remedying the Eighth Amendment harm, because they

 4   detect when Defendants’ “identifiable and describable inadequacies” have actually caused people

 5   to die. Order, Dec. 3, 2020, ECF No. 6973 (“Dec. 3, 2020 Order”), at 11. Defendants’ decision

 6   to stop conducting this analysis shows their unwillingness to truly grapple with and remediate the

 7   fundamental failures in their system.

 8         Ultimately, the differences between Defendants’ definitions of foreseeability and

 9   preventability and the well-established court-approved versions need not affect the Court’s ability

10   to review the current status of remediation of Defendants’ constitutionally-deficient suicide

11   prevention program, because the Court should simply ignore Defendants’ versions of the

12   definitions. Defendants have shown that they cannot be trusted to analyze and report on suicides

13   that take place under their watch in a manner that is appropriately neutral and self-critical.

14   Rather than take the opportunity handed to them by the Special Master to assume responsibility

15   for conducting a comprehensive review of deficiencies in their system that have caused such an

16   alarmingly high rate of deaths, Defendants attempted to change the governing standard to cover

17   up the true extent of their failings. The foreseeability and preventability determinations are a

18   fundamental component of the overall analysis the Court must perform of the constitutionality of

19   Defendants’ suicide prevention system, and provide crucial information about long-term trends.

20   Compare Plata, 563 U.S. at 504, 504 n.2 (noting over 72% of 2006 suicides in CDCR were
21   foreseeable and/or preventable, and 82% of 2007 suicides were), with 2015 Report at 42 (at least

22   71% of 2015 suicides were foreseeable and/or preventable), and 2016 Report at 47 (at least 81%

23   of 2016 suicides were foreseeable and/or preventable, indicating virtually no improvement in

24   prior ten years). In light of Defendants’ decisions to change the standards and stop performing

25   the analyses all together for the last four years, the Court should order the Special Master to

26   continue performing the annual suicide reporting function, including performing individual case
27   reviews using the foreseeability and preventability definitions.

28
                                                       8
                                                 Defs.’ Resp. Nov. 19, 2020 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6980 Filed 12/11/20 Page 10 of 12


 1    III. DEFENDANTS’ LEGAL ARGUMENTS IN THEIR ANNUAL SUICIDE
           REPORTS DEPART FROM THE LAW OF THE CASE AND DISPLAY AN
 2         INABILITY TO SELF-MONITOR EFFECTIVELY

 3           Footnotes 25 and 9 in Defendants’ 2015 and 2016 Annual Suicide Reports clearly signify

 4    their attempt to depart from the well-established “principles of foreseeability and preventability”

 5    in this case. See Dec. 3, 2020 Order at 11-12. The footnotes also signify that Defendants do not

 6    appear to take seriously their obligation to remedy the very serious harm illustrated by their

 7    alarmingly high rate of suicide—the vast majority of which were avoidable, according to

 8    Defendants’ own analyses—because rather than grapple with fixing the unconstitutionally high

 9    rate of foreseeable and preventable suicides, Defendants instead focus on disclaiming legal

10    responsibility for them. See Coleman v. Brown, 938 F. Supp. 2d 955, 975 (E.D. Cal. 2013) (“To

11    state the obvious, suicide is a serious harm.”) (internal quotation marks omitted).

12           The footnotes’ legal argument misrepresents the state of the law2 and is, in any event,

13    wholly inappropriate for a report purporting to contain a neutral and self-reflective clinical

14    assessment of Defendants’ suicide prevention program. More significantly, it strays from the

15    findings of this Court regarding the role of the Special Master’s foreseeability and preventability

16    definitions in establishing deliberate indifference for an Eighth Amendment violation. See, e.g.,

17    Plata, 563 U.S. at 504; Coleman, 938 F. Supp. 2d at 973-979 (finding continuing violation

18    because, inter alia, high percentage of suicides were foreseeable and/or preventable, which was

19    evidence Defendants had not “take[n] and adequately implement[ed] all reasonable steps to

20    remedy [the systemic] inadequacies”); see also Coleman v. Brown, 756 F. App'x 677, 679 (9th

21    Cir. 2018) (affirming this Court’s determination that “the persistence of objectively

22    unconstitutional conditions satisfies the subjective ‘deliberate indifference’ inquiry”). This Court

23    has already conclusively held that allowing suicides with “significant indications of inadequate

24    treatment”—i.e., those that are foreseeable or preventable—to occur constitutes deliberate

25    indifference; that conclusion is the law of the case. Coleman, 938 F. Supp. 2d at 976.

26
             2
               Defendants notably omit binding authority regarding the deliberate indifference
27    standard. See, e.g., Lemire v. CDCR. 726 F.3d 1062, 1078 (9th Cir. 2013) (subjective component
      of deliberate indifference standard can be satisfied when officers’ failure to comply with policy
28    that required regular security inspections resulted in prisoner’s suicide).
                                                        9
                                                  Defs.’ Resp. Nov. 19, 2020 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6980 Filed 12/11/20 Page 11 of 12


 1    Defendants’ argument is an inappropriate attempt to relitigate the role of the foreseeability and

 2    preventability analyses in the context of the ongoing remediation in this case. It should be

 3    ignored in the Court’s assessment of this aspect of the Eighth Amendment violation.

 4           Instead, any review of the constitutionality of Defendants’ suicide prevention program

 5    must be rooted in honestly assessing their progress toward compliance with the Special Master’s

 6    Suicide Prevention Expert’s twenty-nine recommendations, and the elimination of suicides that

 7    meet the settled definitions of foreseeability or preventability. The definitions have been adopted

 8    by the Court specifically to identify deficiencies in Defendants’ compliance with their own

 9    standards for assessment, treatment, and intervention as they relate to suicide prevention, and are

10    the most direct indicator of Defendants’ compliance or lack thereof.

11           To the extent the inclusion of the footnotes in Defendants’ reports has any bearing on the

12    Court’s remediation evaluation, it should be only to provide further support for a finding of

13    deliberate indifference—Defendants’ decision to disclaim responsibility for foreseeable and

14    preventable deaths in its prisons, and to assert that such failings are not as tragic as they are,

15    strongly suggests that Defendants are deliberately indifferent to the life-and-death mental health

16    needs of the people they incarcerate.

17          Defendants’ manipulations of the suicide reporting process also cast serious doubt about

18    their ability to self-monitor effectively in other areas, including the CQIT process, particularly in

19    light of the findings following the Golding report. See generally Dec. 17, 2019 Order. If

20    Defendants cannot shift their focus to actually “implement[ing] all reasonable steps to remedy
21    [the constitutional] inadequacies” in their system, rather than continuing to “avoid responsibility

22    for the problem” by changing performance metrics and definitions, they can never be trusted to

23    monitor their own constitutional compliance adequately. Coleman, 938 F. Supp. 2d at 975, 979.

24

25

26
27

28
                                                        10
                                                   Defs.’ Resp. Nov. 19, 2020 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6980 Filed 12/11/20 Page 12 of 12


 1
      Dated: December 11, 2020                   Respectfully Submitted,
 2
                                                 XAVIER BECERRA
 3                                               Attorney General of California
                                                 ADRIANO HRVATIN
 4                                               Supervising Deputy Attorney General

 5                                               /S/ ELISE OWENS THORN
                                                 ELISE OWENS THORN
 6                                               Deputy Attorney General
                                                 Attorneys for Defendants
 7

 8                                               ROSEN BIEN GALVAN & GRUNFELD
                                                 LLP
 9
                                                 By: /S/ JENNY YELLIN
10                                                   JENNY YELLIN

11                                               Attorneys for Plaintiffs

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                            11
                                       Defs.’ Resp. Nov. 19, 2020 Order (2:90-cv-00520 KJM-DB (PC))
